EXHIBIT 10.1
 
THREE-YEAR PERFORMANCE STOCK UNIT AWARD AGREEMENT
 
 
Name of
Grantee:                                                                                                                     
Grant
Date:                                                                                                                     
Number of Shares of Performance Stock
Units:                                                                                                                     
 
This Agreement evidences the grant by Compass Minerals International, Inc., a
Delaware corporation (the “Company”) of performance stock units to the
above-referenced “Grantee” as of the “Grant Date” hereof pursuant to the Compass
Minerals International, Inc. 2005 Incentive Award Plan, as amended from time to
time (the “Plan”). By accepting the Award, Grantee agrees to be bound in
accordance with the provisions of the Plan, the terms and conditions of which
are hereby incorporated in this Agreement by reference. Capitalized terms not
defined herein shall have the same meaning as used in the Plan, as amended from
time to time, unless otherwise superseded by any other agreement between the
Company and Grantee.
 
1. Performance Stock Units Awarded.  Grantee is hereby awarded the number of
common stock units (the “Performance Stock Units”) first set forth above,
subject to the other terms and conditions of this Agreement and the Plan.  Each
unit represents the right to receive one share of the Company’s Stock.  The
Performance Stock Units shall be divided into three approximately equal tranches
(rounded to the near whole unit) and shall be subject to the Performance
Criteria set forth in Exhibit A attached hereto.
 
2. Vesting Period.  The Performance Stock Units shall be subject to a
three-year  vesting period beginning on the Grant Date and ending on the third
anniversary of such Grant Date (the "Vesting Period").
 
3. Payment.  Except as provided in paragraph 5, within 30 days following the
conclusion of the Vesting Period, Grantee shall receive a number of shares of
Stock equal to the number of Performance Stock Units with respect to which the
Performance Criteria have been satisfied.  Any non-vested Performance Stock
Units will be forfeited by Grantee and no benefits will be payable under this
Agreement with respect to such non-vested Performance Stock Units.
 
4. Termination Prior to the End of the Vesting Period.
 
(a)           Except as provided below, if Grantee terminates employment with
the Company and its Subsidiaries prior to the last day of the Vesting Period,
then the Performance Stock Units subject to this Agreement shall be forfeited as
of such termination of employment and no benefits will be payable under this
Agreement.  Notwithstanding the foregoing, if Grantee terminates employment with
the Company and its Subsidiaries prior to the last day of the Vesting Period due
to death or Disability, then the Performance Stock Units subject to this
Agreement shall not be forfeited due to Grantee's termination of employment
prior to the last day of the Vesting Period.
 
(b)           The term “Disability” means Grantee is unable to engage in any
substantial gainful activity by reason of a medically determinable physical or
mental impairment which can be expected to last for a continuous period of not
less than twelve (12) months; or is, by reason of a medically determinable
physical or mental impairment which can be expected to last for a continuous
period of not less than twelve (12) months, receiving replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Company.
 
 

--------------------------------------------------------------------------------


 
5. Payment Following Change of Control.  Notwithstanding any provision in this
Agreement to the contrary, in the event of a Change of Control, Grantee shall
receive within 30 days following such Change of Control a number of shares of
Stock equal to (i) the aggregate number of Performance Stock Units subject to
this Agreement (increased, if applicable, for performance in excess of 100% of
target for any Performance Period ending on or before the Change of Control)
minus (ii) the number of Performance Stock Units, if any, forfeited prior to
such Change of Control.
 
6. No Voting and Dividend Rights.  Grantee shall have no voting or dividend
rights with respect to the Performance Stock Units awarded hereunder.
 
7. Permitted Transfers.  The rights under this Agreement may not be assigned,
transferred or otherwise disposed of except by will or the laws of descent and
distribution and may be exercised during the lifetime of Grantee only by
Grantee.  Upon any attempt to assign, transfer or otherwise dispose of this
Agreement, or any right or privilege conferred hereby, or upon any attempted
sale under any execution, attachment or similar process, this Agreement and the
rights and privileges conferred hereby immediately will become null and void.
 
8. Unfunded Obligation.  This Agreement is designed and shall be administered at
all times as an unfunded arrangement and Grantee shall be treated as an
unsecured general creditor and shall have no beneficial ownership of any assets
of the Company.
 
9. Taxes.  Grantee will be solely responsible for any federal, state or other
taxes imposed in connection with the granting of the Performance Stock Units or
the delivery of shares of Stock pursuant thereto, and Grantee authorizes the
Company or any Subsidiary to make any withholding for taxes which the Company or
any Subsidiary deems necessary or proper in connection therewith.  Upon
recognition of income by Grantee with respect to the Award hereunder, the
Company shall withhold taxes pursuant to the terms of the Plan.
 
10. Changes in Circumstances.  It is expressly understood and agreed that
Grantee assumes all risks incident to any change hereafter in the applicable
laws or regulations or incident to any change in the value of the Performance
Stock Units or the shares of Stock issued pursuant thereto after the date
hereof.
 
11. Conflict Between Plan and This Agreement.  In the event of a conflict
between this Agreement and the Plan, the provisions of the Plan shall govern.
 
12. Notices.  All notices, claims, certificates, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given and delivered if personally delivered or if sent by
nationally-recognized overnight courier, by telecopy, or by registered or
certified mail, return receipt requested and postage prepaid, addressed as
follows:
 
If to the Company, to it at:
 
Compass Minerals International, Inc.
9900 West 109th Street
Overland Park KS 66210
Attn: Vice President Human Resources
 
 

--------------------------------------------------------------------------------


 
If to Grantee, to him or her at the address set forth on the signature page
hereto or to such other address as the party to whom notice is to be given may
have furnished to the other party in writing in accordance herewith.  Any such
notice or communications shall be deemed to have been received (a) in the case
of personal delivery, on the date of such delivery (or if such date is not a
business day, on the next business day after the date of delivery), (b) in the
case of nationally-recognized overnight courier, on the next business day after
the date sent, (c) the case of telecopy transmission, when received (or if not
sent on a business day, on the next business day after the date sent), and (d)
in the case of mailing, on the third business day following that on which the
piece of mail containing such communication is posted.
 
13. No Guarantee of Employment.  Nothing in this Agreement shall confer upon
Grantee any right to continue in the employ of the Company or any Subsidiary or
interfere in any way with the right of the Company or Subsidiary, as the case
may be, to sever Grantee’s employment or to increase or decrease Grantee’s
compensation at any time.
 
14. Governing Law.  This Agreement shall be governed under the laws of the State
of Delaware without regard to the principles of conflicts of laws.  Each party
hereto submits to the exclusive jurisdiction of the United States District Court
for the District of Kansas (Kansas City, Kansas).  Each party hereto irrevocably
waives, to the fullest extent permitted by law, any objections that either party
may now or hereafter have to the aforesaid venue, including without limitation
any claim that any such proceeding brought in either such court has been brought
in an inconvenient forum, provided however, this provision shall not limit the
ability of either party to enforce the other provisions of this paragraph.
 
15. Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought.  Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of such provision in any other
jurisdiction.  Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
 
16. Enforcement.  In the event the Company or Grantee institutes litigation to
enforce or protect its rights under this Agreement or the Plan, the party
prevailing in any such litigation shall be paid by the non-prevailing party, in
addition to all other relief, all reasonable attorneys’ fees, out-of-pocket
costs and disbursements of such party relating to such litigation.
 
17. Waiver of Jury Trial.  Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, trial by jury in any suit, action or proceeding arising hereunder.
 
18. Committee Authority.  The Committee will have the power and discretion to
interpret this Agreement and to adopt such rules for the administration,
interpretation and application of this Agreement as are consistent with the Plan
and this Agreement and to interpret or revoke any such rules, including, but not
limited to, the determination of whether or not the
 
 

--------------------------------------------------------------------------------


 
Performance Criteria with respect tot the Performance Stock Units have been
satisfied.  All actions taken and all interpretations and determinations made by
the Committee in good faith will be final and binding upon Grantee, the Company
and all other interested persons.  No member of the Committee will be personally
liable for any action, determination or interpretation made in good faith with
respect to this Agreement.
 
19. Counterparts.  This Agreement may be executed in one or more counterparts,
and each such counterpart shall be deemed to be an original, but all such
counterparts together shall constitute but one agreement.
 
20. Restrictive Covenant.  Notwithstanding any provision in this Agreement to
the contrary, the award hereunder is expressly conditioned upon Grantee’s
execution of a Restricted Covenant Agreement in the form designated by the
Company.  If Grantee fails or refuses to execute such Restricted Covenant
Agreement, this Agreement shall be null and void ab initio.
 
21. Compliance with Section 409A.  To the extent applicable and notwithstanding
any provision in this Agreement to the contrary, this Agreement shall be
interpreted and administered in accordance with  Section 409A of the Internal
Revenue Code and regulations and other guidance issued thereunder.  For purposes
of determining whether any payment made pursuant to the Plan results in a
"deferral of compensation" within the meaning of Treasury Regulation
§1.409A-1(b), the Company shall maximize the exemptions described in such
section, as applicable.  Any reference to a “termination of employment” or
similar term or phrase shall be interpreted as a “separation from service”
within the meaning of Section 409A and the regulations issued thereunder.  If
any deferred compensation payment is payable upon separation from service and is
required to be delayed pursuant to Section 409A(a)(2)(B) because Grantee is a
“specified employee”, then payment of such amount shall be delayed for a period
of six months and paid in a lump sum on the first payroll payment date following
expiration of such six month period.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.
 
COMPASS MINERALS INTERNATIONAL, INC.
 
By:                                                                           
Name:                                                                           
Title:                                                                           
 
GRANTEE
 
___________________________________
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
PERFORMANCE CRITERIA FOR PERFORMANCE STOCK UNIT AWARD


All or a portion of the Performance Stock Units attributable to each tranche
will be forfeited at the end of the applicable Performance Period unless the
following Performance Criteria are satisfied:
 
 


 
Tranche
Number of Performance Stock Units
 
Performance Period
 
Performance Criteria
1
[_______]
 
 
FY 2010
The Performance Stock Units earned for each Performance Period are based on
CMP's Total Shareholder Return (TSR) compared to the TSR of the companies
comprising the Russell 2000 Index.
 
2
[_______]
 
FY 2011
Benchmark
Ranking
Percentage of Performance Stock Units Earned
3
[_______]
FY 2012
 
< 30th Percentile
30th Percentile (Threshold)
50th Percentile (Target)
70th Percentile (Maximum)
 
0%
50%
100%
150%
 
     
Benchmark and earned percentages will be interpolated on a straight line basis